Citation Nr: 0808170	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1993, and from January 2003 to April 2004.  The veteran also 
had periods of inactive duty for training from April 1987 to 
October 1990 as a member of the U.S. Army Reserves, and from 
December 1999 to December 2005 as a member of the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

The veteran is seeking entitlement to service connection for 
acid reflux on the basis that his disability was aggravated 
by his second period of active duty service.  Specifically, 
the veteran asserts that, although his was diagnosed with 
acid reflux during one of his periods of inactive duty for 
training, the stress he was exposed to during his active duty 
service in Iraq aggravated his acid reflux.  The veteran also 
asserts that he was given nonsteroidal anti-inflammatory 
drugs for a knee disability during his active duty service, 
which also aggravated his pre-existing acid reflux.  

At the outset, the Board notes that, by law, 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a), a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  For the purpose of benefits administered by VA, the 
term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" 
as including "active duty" and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  

Service connection is not legally merited for inactive duty 
for training (IADT) when the claimed disability results from 
a disease process.  See, e.g., Brooks v. Brown, 5 Vet. App. 
484, 487 (1993).  The only exception to this latter rule is 
where a heart attack or stroke is suffered on IADT.  38 
U.S.C.A. §§ 101(24)(C)(2); 38 C.F.R. § 3.6(a).  Thus, with 
respect to any reserve or National Guard service, service 
connection may only be granted for an injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

In this case, the evidence does not show, nor does the 
veteran allege, that the veteran's GERD is due to an injury 
that was incurred or aggravated during his periods of IADT.  
Therefore, only the veteran's period of active duty service 
from January 2003 to April 2004 will be considered in 
determining whether service connection is warranted in this 
case.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The veteran's medical records show that he was diagnosed with 
dyspepsia and reflux in March 1998, and a subsequent 
esophogram and upper gastrointestinal series (GI) confirmed 
large gastroesophageal reflux and mild duodenitis.  The 
veteran was prescribed medication and was advised on his 
diet.  In January 1999, the veteran presented for treatment 
complaining of heartburn and mid-epigastric discomfort.  He 
reported that he had been treated with Prevacid in the past, 
which cut down his symptoms and improved his condition.  He 
reported, however, that he had been out of medication for 
five months and his symptoms had returned.  The diagnosis was 
GERD and he was prescribed Prevacid.  In February 1999, the 
examining physician noted the veteran was taking Prevacid 
with good results, although he still had some difficulty 
swallowing and occasional mid-epigastric tenderness.  The 
assessment was GERD with dysphagia.  

The veteran's service medical records (SMRs) show that, in 
January 2004, the veteran complained that his acid reflux was 
acting up and he was having symptoms daily.  He reported that 
he had a history of GERD and that he used Prevacid in the 
past, which worked very well.  The assessment was GERD and 
the veteran was prescribed Prilosec.  There are no additional 
active duty service medical records which show the veteran 
complained of or received treatment for GERD.  On a February 
2004 post deployment examination, he reported that he had had 
frequent indigestion during deployment and at the time of the 
examination.  In January 2005, the veteran reported having 
acid reflux with frequent indigestion and heartburn; however, 
the examining physician noted the veteran did not have any 
symptoms with medication.  See January 2005 report of medical 
history and examination.  The SMRs also show the veteran was 
diagnosed with patellofemoral syndrome in both knees and was 
prescribed nonsteroidal anti-inflammatory drugs.  

In support of his claim, the veteran submitted three written 
statements from S.W.Q., PAC, of First Care Medical Services 
which purport to establish that the veteran's acid reflux was 
aggravated beyond natural progress of the disease during his 
active military service.  See written statements dated in 
April 2006, September 2006, and September 2007.  In April 
2006, S.W.Q. stated that the veteran's GERD was extremely 
aggravated when he was in Iraq, noting that the natural 
course of GERD for the veteran's age would not be to this 
extent.  In September 2007, S.W.Q. stated that she reviewed 
the veteran's service medical records and found that he had 
GERD prior to his serving in Iraq but there was no doubt that 
his increased symptoms were service-connected.  S.W.Q. 
explained that the veteran's GERD became worse while he was 
serving in Iraq, partially due to the stress and nonsteroidal 
anti-inflammatory drugs prescribed for his knee pain.  

Although the veteran has submitted potential nexus statements 
from his private medical provider, the Board finds there is 
insufficient medical evidence of record on which to decide 
the veteran's claim.  In this context, the Board notes that 
it appears that the conclusions rendered by the veteran's 
private physician are not supported by an adequate rationale 
given the ambiguity of evidence showing a permanent increase 
in the severity of his acid reflux during his active duty 
service.  The Board notes that temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

The veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for acid 
reflux and there is no other opinion of record as to the 
likelihood that the veteran's acid reflux was permanently 
aggravated by his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).  Under the VCAA, VA is 
obligated to provide an examination where the record contains 
competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs 
or symptoms of disability might be associated with active 
service, and the record does not contain sufficient 
information to make a decision on a claim. 38 U.S.C.A. § 
5103A (West 2002); see also McClendon, supra.  

In this case, the SMRs show the veteran reported that his 
GERD was acting up while he was on active duty, and there are 
statements from a medical professional which indicate that 
the veteran's GERD was aggravated by the stress he incurred 
during his active duty service in Iraq, as well as the 
nonsteroidal anti-inflammatory drugs he was prescribed 
therein.  As a result, the Board concludes that the veteran 
should be afforded a VA examination in order to determine the 
likelihood that his GERD was aggravated by his active duty 
service.  See 38 C.F.R. § 3.159(c)(4) (2007); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, to ensure 
that VA has met its duty to assist the claimant in developing 
the facts pertinent to the claim this case is REMANDED to the 
RO for the following development:

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records of treatment of 
the veteran for GERD from First Care Medical 
Services and S.W.Q.

2.  Schedule the claimant for a VA examination 
by a qualified medical professional to determine 
whether he has a current acid reflux disease.  
All studies, tests, and evaluations deemed 
necessary should be performed.  The examiner 
should be specifically requested to review all 
pertinent records associated with the claims 
file, to include the veteran's service medical 
records, and render an opinion as to the 
following:

a.  With regard to any acid reflux disease 
currently diagnosed, was this the same 
gastroesophageal reflux disorder reported on 
the medical records of March 1998 and January 
and February 1999?

b.  If so, was the pre-existing acid reflux 
disease aggravated during his active duty 
service from January 2003 to April 2004?  
Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  If the 
preexisting acid reflux disease was 
permanently worsened during service, was that 
worsening beyond the matural progress of the 
disease? 

Please address the private opinions from 
S.W.Q., PAC, which purport to establish that 
the veteran's acid reflux was aggravated 
beyond natural progress of the disease during 
his active military service.  

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, he 
and his representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



